                           JONATHAN A. STEIN, P.C.
                                      ATTORNEY AND COUNSELOR AT LAW
                                           132 SPRUCE STREET
                                   CEDARHURST, NEW YORK 11516-1915
                                                                                                TELEPHONE
MEMBER OF NY AND NJ BARS                                                                        (516) 295-0956

                                                                                                TELECOPIER
                                                                                                (516) 295-0957

                                                                                  e-mail: jonsteinlaw@gmail.com


                                                                                             July 8, 2021
VIA ECF

Honorable Gary R. Brown
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722-9014

                                RE:     Fischman v. Murphy 21-cv-3111 (GRB)(ARL)

Honorable Sir:

        The undersigned is both a named defendant in the referenced action and counsel to defendant
Shalom S. Maidenbaum. While Plaintiff Nina Fischman lists herself as a Pro Se plaintiff, we are
fairly certain that she did not prepare the summons and complaint on her own, and was at least
assisted by one of the attorneys who have been representing her in proceedings pending in the
Supreme Court, Nassau County, and Supreme Court, Sullivan County, where she has been dodging
her responsibility for years to testify in proceedings to enforce nearly $5 Million in judgments against
her husband Aaron Fishman.

         In addition to these proceedings, Mr. Maidenbaum, who is the judgment creditor commenced
a turnover proceeding in Supreme Court, Nassau County, after obtaining the compilation report of
a forensic accountant, showing that nearly $5 Million had been diverted from an entity called Cardis
Enterprises International, through the offices of an attorney named Lawrence Katz, who assisted in
diverting over $31 Million in funds from Cardis, to Mr. Fischman. Messrs. Fischman and Katz are
currently defendants in a civil fraud action commenced by the New York Attorney General in
December 2018. Mrs. Fischman is also a defendant, the allegations being that she improperly
received millions of dollars that were diverted to her from Cardis. Mrs. Fischman has defaulted in
that case, which has the same operative effect as a verdict on the issue of improperly receiving funds,
after a trial.

        Mr. Fischman is also under a twenty-two count indictment for the same activities for which
the Attorney General has brought a civil action, and related to the same entities which, along with
Mr. Fischman are judgment debtors of Mr. Maidenbaum.
Honorable Gary R. Brown, U.S.D.J.                                                               Page 2
RE: Fishman v. Murphy 21-cv-3111(GRB)(ARL)
July 8, 2021


       I have reviewed both the letter submitted on behalf of the Honorable Jerome C. Murphy,
J.S.C. by the New York Attorney General dated June 22, 2021 (ecf document 7), as well as the
Court’s show cause ruling issued on June 23, 2021.

         First, inasmuch as the Court has directed Ms. Fischman show cause why the action should
not be dismissed against Justice Murphy and the private parties, I am requesting that the Court hold
in abeyance any separate obligation Defendants have to either answer the complaint or file premotion
letters to dismiss. To that extent, this letter should be deemed to be an application for an extension
of time sine die, giving the Court to set a future deadline for either additional premotion letters or
responsive pleadings.

       It would certainly be our intention to file such a premotion letter, including a request for Rule
11 sanctions against Mrs. Fischman and the attorney or attorneys who assisted her in preparing the
scandalous complaint she filed. Apparently, said attorney or attorneys did not have sufficient
confidence in the propriety of their pleading to have a name or names attached to it.

       Mrs. Fischman filed this action literally the day she was to appear in person at a contempt
hearing before Justice Murphy, compelling Justice Murphy to recuse himself and further thwarting
Mr. Maidenbaum’s legitimate efforts to enforce his judgment.

       In light of the Court’s June 23, 2021 show cause directions to Mrs. Fischman, we would also
request that the Court impose a short deadline, so that this matter can be moved to its appropriate
conclusion.

                I thank the Court for its attention to this matter.

                                                                   Most Respectfully Yours,



                                          JONATHAN A. STEIN
JAS:rf
cc: Nina Fischman via email ninafsa@aol.com
   counsel by ecf




C:\Users\jonst\Documents\SSM\Cardis\Nina\Letter to Hon GRB-1.wpd
